Citation Nr: 1821102	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection, to include on a secondary basis, for left cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1992.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a travel Board hearing before the undersigned at the St. Petersburg RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the Veteran's cervical spine disability is etiologically related to service. 
 
2. Resolving reasonable doubt in favor of the Veteran, the Veteran's left cubital tunnel syndrome is etiologically related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for cervical spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for left cubital tunnel syndrome have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in March 2010 and March 2012.  The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot. 

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

B.  Factual Background and Analysis

Cervical Spine

The Veteran contends that his cervical spine disability is related to service.  Specifically, he asserts that he injured his cervical spine in service when he fell off a moving tank and landed on a large boulder.

Review of the Veteran's service treatment records (STRs) show reports of neck pain in August 1989, following a July 1989 fall landing on his left side.  The Veteran wore a sling for 24 hours, and his cervical spine range of motion was painful at 90 degree elevation.  In July 1991, the Veteran reported left-sided pain and stiffness in his neck. 

Post-service VA treatment records show reported neck pain and a diagnosis of and treatment for mild degenerative disc disease of the cervical spine.

The Veteran was examined by his private chiropractic physician, Dr. R. S., in January 2012.  Upon examination of the Veteran, Dr. R. S. noted the Veteran's cervical spine was limited with pain at the extreme end for all range of motion testing.  He diagnosed the Veteran with moderate unresolved left-sided neck pain and left-sided C5 and C6 posterior zygapophyseal joint effusion with diminished left bicep reflex.  Dr. R. S. opined that, based on his review of the Veteran's STRs, post-service treatment records, and current examination, the Veteran's cervical spine disability was caused by or a direct result the Veteran's 1989 fall during service.  He stated that the Veteran's backwards fall off of a tank resulted in him landing on a large boulder, traumatizing his cervical spine, as the Veteran's left side of his neck made direct impact with the boulder.  In his opinion, this fall caused a chronic and ongoing condition in the Veteran's cervical spine.

The Veteran was afforded a VA examination for his cervical spine in March 2012.  He reported a constant sharp pain in his neck of a moderate to severe level.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and opined that it is less likely as not that the Veteran's cervical spine disability was caused or aggravated by his fall in-service as his STRs do not show a history of a chronic neck condition and the Veteran was not diagnosed with a cervical spine disability until 2005.

During his July 2017 travel Board hearing, the Veteran testified that he first experienced back pain in 1979 while lifting projectiles as part of his duties as a field artillery tank supervisor.  He indicated that he did not complain about his cervical spine pain at the time and self-medicated with Motrin.  When he fell off a tank in 1989, he sought treatment for neck pain thereafter.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's cervical spine disability is related to his active service.  As a result, service connection is established.

Here, there is a present disability, as the Veteran was diagnosed with left-sided C5 and C6 posterior zygapophyseal joint effusion of the cervical spine and degenerative disc disease of the cervical spine during his January 2012 and March 2012 private and VA examinations, respectively.  Therefore, the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

With regard to whether the Veteran's cervical spine disability is etiologically related to service, the Board recognizes there are two conflicting medical opinions of record.  The VA examiner from March 2012 opined that the Veteran's 1989 in-service fall from a tank did not cause or aggravate his cervical spine disability because his STRs thereafter were silent for evidence of a chronic cervical spine disability.  In his January 2012 examination report, the Veteran's private chiropractic physician, Dr. R. S. opined that the direct impact between the Veterans' left side of his neck and the large boulder that he fell onto during service was traumatizing enough to the Veteran's bones to cause a cervical spine disability years later.  While there is no dispute that the Veteran suffered an in-service injury and that he has a current cervical spine disability, the Board finds that the medical opinions of record for and against the claim of entitlement to service connection for a cervical spine disability are at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for a cervical spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Cubital Tunnel Syndrome

The Veteran contends that his left cubital tunnel syndrome is related to service.  Specifically, he asserts that he injured his left ulnar nerve in service when he fell off a moving tank and landed on a large boulder.
 
Review of the Veteran's service treatment records (STRs) show reports of numbness to the left hand along the ulnar nerve following a July 1989 fall landing on his left side.  Reports thereafter, continue to note left hand numbness.
 
Post-service VA treatment records show reported numbness in the left little and ring fingers in November 2004, and signs and symptoms of left cubital tunnel syndrome in November 2009.  The Veteran underwent a May 2010 operation for release of the left cubital tunnel.

Upon examination by Dr. R. S. in January 2012, the Veteran's private chiropractic physician noted the Veteran's reports of left hand numbness following his July 1989 fall from a tank, as well as post-service VA treatment records reflecting reports of left hand numbness and tingling and the Veteran's left cubital operation in 2010.  Dr. R. S. diagnosed the Veteran with a left ulnar nerve injury and unresolved moderate left arm and hand pain and weakness.  He opined that, based on his review of the Veteran's STRS, treatment records, and current examination, the Veteran's left cubital tunnel syndrome was caused by or a direct result the Veteran's 1989 fall during service.  He stated that this type of fall and landing onto a large boulder on his left side traumatized his nerves, to include those in his left arm, leading to the development of his left cubital tunnel syndrome.

The Veteran was afforded a VA examination for his left cubital tunnel syndrome in December 2011.  The examiner diagnosed the Veteran with left cubital tunnel syndrome and opined that is less likely than not proximately due to or the result of the Veteran's service-connected left shoulder disability.  The examiner stated that there is no known relationship between the development of cubital tunnel syndrome and shoulder pathology and that despite complaints of left ulnar nerve symptoms over time, the Veteran did not receive a diagnosis until 2009, and therefore, his left cubital syndrome is likely unrelated to his service-connected left shoulder.

During his July 2017 Board hearing, the Veteran testified that he initially sought benefits for his left hand and arm numbness in 1992, but he was denied because he did not show up to his examination.  He noted that his left axillary cervical neuropathy is secondarily service-connected  to his left shoulder. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left cubital tunnel syndrome is related to his active service.  As a result, service connection is established.

Here, there is a present disability, as the Veteran was diagnosed with left cubital tunnel syndrome in his VA treatment records and post-service examinations, therefore, the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

With regard to whether the Veteran's left cubital tunnel syndrome is etiologically related to service, the Board again recognizes there are two conflicting medical opinions of record.  The VA examiner from December 2011 opined that the Veteran's left cubital tunnel syndrome is less likely than not proximately due to or the result of the Veteran's service-connected left shoulder disability because, despite his continued report of left ulnar nerve symptoms, he did not receive a diagnosis of left cubital syndrome until 2009, which would be unrelated to his left shoulder disability, as there is no know relationship between the two.  In his January 2012 examination report, the Veteran's private chiropractic physician, Dr. R. S. opined that the direct impact between the Veteran's left elbow and large boulder that he fell onto during service was traumatizing enough to the Veteran's nerves to cause left cubital tunnel syndrome years later.  While there is no dispute that the Veteran suffered an in-service injury and that he has left cubital syndrome, the  Board finds that the medical opinions of record for and against the claim of entitlement to service connection for left cubital tunnel syndrome are at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for left cubital syndrome is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection, to include on a secondary basis, for left cubital tunnel syndrome is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


